DETAILED ACTION
Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance: in independent claim 1 the inclusion of limitation, “two protecting plates, one being rotatably attached on the right end of the wire frame and the other being rotatably attached 10on the left end of the wire frame; and two torsion springs respectively attached between the wire frame and two protecting plates; wherein the urinal protector is installed between a liftable toilet seat and the rim of the toilet bowl, and 15wherein the two protecting plates are folded under the liftable toilet seat and unfolded upright by the two torsion springs when the liftable toilet seat is lifted,” along with other claim language was not found or fairly taught by the prior art.
The closest prior art is to Murray et al. (US Pub. 2006/0260030) which shows a urinal protector but fails to show two rotatable protector plates.  The general state art of the of a urinal protector is shown by Sarjeant (US 4,348,776).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        7/13/2022